EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chet Bonner on 11/03/2021.
The application has been amended as follows: 
In claim 15, delete line 20, insert 
--wherein the second piston seal forms a seal between an inside bore and the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations
“a piston having a first seal in contact with the first inside bore; a second seal extending from the piston and in contact with the second inside bore; wherein the second seal prevents air from flowing between the second seal and the second inside bore” in claims 1 and 8, and
“a second piston seal located downstream of the air inlet; wherein the second piston seal forms a seal between an inside bore and the piston and wherein air is prevented by the second piston seal from flowing between the second piston seal” in claim 15.
The closest prior arts are Ciavarella (US PG PUB 2015/0102067), Renfrew (US PG PUB 2013/0140330), and Chen (US PG PUB 2015/0014360). None of the prior arts teach the foam generator with the piston structure as recited in the independent claims. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-20 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754